Crystal R.ORDER DISMISSING APPEALAppellant proposes to appeal from "the final judgment [ ] entered in this action on the 23 day of [October], 2018." Our review of the district court docket entries reveals no order entered on or around October 23, 2018. On September 20, 2018, the district court entered its receipt of this court's remittitur and certificate of judgment dismissing appellant's appeal of the order terminating her parental rights in Docket No. 74761 for failure to file an opening brief. In re Parental Rights as to J.R. and A.M.R., Docket No. 74761 (Order Dismissing Appeal, August 20, 2018). However, even if we were to construe the instant appeal as a petition for rehearing of the dismissal of the appeal in Docket No. 74761, the petition is untimely. See NRAP 40(a)(1) ("Unless the time is shortened or enlarged by order, a petition for rehearing may be filed within 18 days after the filing of the appellate court's decision under Rule 36."). Appellant, filed her notice of appeal on October 23, 2018, well after the 18-day deadline.We conclude that we lack jurisdiction, and weORDER this appeal DISMISSED.